Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: We do not find our decision in Gibbs v. Sokol (216 App. Div. 260) controlling under the circumstances here shown. However, the motion called for an exercise of discretion and required all circumstances to be taken into consideration. (Van Devort v. K. & H. Evaporating Co., Inc., 252 App. Div. 8.) No absolute rule is to be laid down in this type of motion and we do not find an abuse of discretion in the order now before us. All concur. (The portion of the order appealed from determines the plaintiff in a consolidated action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.